Case:20-16452-MER Doc#:12 Filed:10/05/20 Entered:10/05/20 10:51:39 Pagel of 2

UNITED STATES BANKRUPTCY COURT
DISTRICT OF COLORADO

In re: Case No. 20-16452 MER
John Patrick Christian Chapter 13

Debtor
Last 4 of SS#: 30705404

 

 

MOTION TO EXTEND AUTOMATIC STAY UNDER Section 362©(4)(b)

THE DEBTOR, by and through the undersigned attorney, hereby moves this honorable

Court for an Order extending the Automatic Stay to all creditors pursuant to 11 U.S.C.
§362(c)(4) and as grounds, therefore, show unto the Court as follows:

1.

2.

The debtor filed for relief under the Code on September 29, 2020.

That on October 4, 2019, the Debtor filed a previous case under Chapter 13 of the
Code (District of Colorado) that was dismissed on October 22, 2020. The Debtor filed
pro se and never filed a complete and accurate set of schedules and statement of
financial affairs.

. Similarly, the Debtor filed a Chapter 13 pro se on July 27, 2020, never filed a complete

and accurate set of schedules and statement of financial affairs, and this case was
dismissed on August 12m 2020.

Both prior cases were efforts to save his residence located at 5787 Jack Place,
Highlands Ranch, CO 80130 from foreclosure. The home is worth about $700,000
with about $400,000 in mortgage Loans.

The foreclosing lender is Servicing Corporation, and the Debtor has had continuing
frustration with this lender in their efforts to modify the loan. The Debtor believes that
Servicing Corporation has not acted in good faith in resolving the loan through a
modification, and has even stated that a loan modification would not be acceptable
unless the Debtor paid $20,000 up front, a sum that the Debtor does not have or he
would have paid his mortgage promptly.

We believe that this case is filed in good faith and that the stay should be
imposed/extended throughout this case for the following reasons:

a. The Debtor and his spouse have changed circumstances. The Debtor and his
spouse now have adequate funds to pay the mortgage and plan payments going
forward. This is stated on Schedules I/.J filed in the within case.
Case:20-16452-MER Doc#:12 Filed:10/05/20 Entered:10/05/20 10:51:39 Page2 of 2

b. In this case the Debtor has counsel, ensuring a more legitimate effort in the
case to go forward properly. The Debtor better understands the requirements to
prosecute a new case with his current counsel.

cS The Debtor, hopefully with assistance from his counsel AND counsel for the

lender, can continue in his efforts to modify the loan and achieve peace and be current
with his mortgage lender.

7. That pursuant to 11 U.S.C. §362(c)(4)(A), we believe that the stay in the present case
requires an extension. That the Debtor is still in need of protection from all creditors
pursuant to the provisions of §362(c)(4).

9. The Debtor requests that the stay be applied to all creditors in this case going forward.

WHEREFORE, the Debtor prays this Court grant his motion to Extend Automatic Stay to
all creditors and for other such relief as the Court deems appropriate.

Dated: October 5, 2020

/s/ Michael M. Noyes

Michael M. Noyes, 23054

Counsel to Debtor

1873 South Bellaire Street, Ste 1550
- Denver, CO 80222

303-756-9789

Michael@NoyesLaw.com
